Citation Nr: 0715830	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  05-26 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to a  total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to October 7, 2004.

2.  Entitlement to an effective date earlier than October 7, 
2004, for the award of service connection for first degree AV 
block, right bundle branch black and left anterior hemiblock 
(heart disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to May 
1947.

These matters originally came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision in 
which the RO denied the veteran's claim for a TDIU and 
proposed to find the veteran incompetent.  Subsequently, in a 
September 2003 rating decision, the RO determined that the 
veteran was incompetent.  In August 2003, the veteran filed a 
notice of disagreement (NOD) as to the denial of a TDIU.  A 
statement of the case (SOC) was issued in September 2003, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2003.  

In November 2003, the veteran and his wife testified during a 
hearing before RO personnel; a transcript of the hearing is 
of record.

Also in November 2003, a Deputy Vice Chairman of the Board 
granted the veteran's motion to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 710-7 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.900 (2006).

In November 2004, the Board, remanded the claim for a TDIU to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include obtaining 
additional medical records and an examination with an opinion 
as to whether the veteran is unemployable due to service-
connected disabilities and further notice to the appellant.  
After accomplishing some action, in a February 2005 rating 
decision issued in March 2005, the RO/AMC granted service 
connection and assigned an initial 10 percent rating for 
first degree AV block, right bundle branch black and left 
anterior hemiblock (heart disability), and awarded a TDIU and 
basic eligibility to Dependents' Educational Assistance, each 
effective October 7, 2004.  Later in March 2005, the veteran 
filed an NOD with the assigned effective date for a TDIU 
(which, given the matter previously on appeal, the Board 
construes as a claim for a TDIU prior to October 7, 2004, 
rather than purely an earlier effective date claim), as well 
as with the effective date assigned for the award of service 
connection for his heart disorder.  An SOC was issued in 
August 2005 in which the RO affirmed the assigned effective 
date of October 7, 2004 for a TDIU, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later the same month.  

In November 2005, the veteran submitted evidence pertinent to 
his claim.  This evidence was submitted within 90 days after 
certification of the veteran's claim to the Board without a 
waiver of the right to have this additional evidence referred 
to the agency of original jurisdiction (AOJ) for initial 
review.  See 38 C.F.R. § 20.1304 (2006).  Because the 
additional private medical records dated from February 5, 
2005 to October 10, 2005 are outside the relevant time period 
at issue, July 23, 2002 to October 7, 2004, a waiver of RO 
jurisdiction is not required.  See 38 C.F.R. § 20.1304.

Also, in May 2007, a Deputy Vice Chairman of the Board 
granted the veteran's motion to advance the appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 710-7 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.900 (2006).

For the reasons expressed below, the claim for entitlement to 
a TDIU prior to October 7, 2004 is being remanded to the RO 
via AMC.  The remand also addresses the claim for an 
effective date earlier than October 7, 2004 for the award of 
service connection for first degree AV block, right bundle 
branch black and left anterior hemiblock (heart disability)-
for which the veteran has completed the first of two actions 
required to place that issue in appellate status.  VA will 
notify the veteran when further action, on his part, is 
required.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a TDIU prior to October 7, 2004 is 
warranted.

In the November 2004 remand, the Board noted that, prior to 
October 7, 2004, the veteran had two service-connected 
disabilities: a generalized anxiety disorder, rated as 50 
percent disabling; and residuals of a duodenal bulb 
deformity, rated as 10 percent disabling.  He contended that 
these service-connected disabilities rendered him unable to 
work.  The Board also noted that that the medical evidence 
addressing whether the veteran's service-connected 
disabilities rendered him unemployable was both conflicting 
and inadequate.  Specifically, a January 2003 VA examination 
report reflects that the veteran was unemployable due to 
cognitive deficits.  The source of the cognitive deficits, 
including whether such were due to his service-connected 
generalized anxiety disorder, was not indicated.  A December 
2003 VA examination report reflects the opinion that the 
veteran was unable to maintain gainful employment due to his 
general physical and cognitive decline, and not to his 
service-connected psychiatric disability.  Further, an 
October 2004 opinion from a VA nurse practitioner suggests 
that the veteran's service-connected generalized anxiety 
disorder renders him unable to work.

Given the aforementioned, the Board directed that the veteran 
undergo another VA examination, by a psychiatrist, to obtain 
a medical opinion as to whether he is rendered unemployable 
solely as a result of his service-connected disabilities, 
either individually, or in concert.  In rendering such 
opinion, the examiner was to specifically address whether it 
is possible to distinguish the symptoms and effects of the 
nonservice-connected cognitive deficits from the service-
connected anxiety disorder.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (holding that if it is not medically possible 
to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the veteran's service-connected condition).  Instead of 
scheduling the veteran for the requested examination, the 
RO/AMC awarded the veteran a TDIU from October 7, 2004 (the 
date of the nurse practitioner's opinion). 

The Board notes that the RO received the veteran's initial 
claim for a TDIU on April 30, 2003.  When the service-
connected disability rating is less than 100 percent, 
assignment of a TDIU requires inability to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability is ratable at 60 percent or 
more, and that, if there are two or more disabilities, at 
least one is ratable at 40 percent or more and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2006).  Since 
both of the veteran's service-connected disabilities-
generalized anxiety disorder and duodenal bulb deformity-
combined were rated as 60 percent disabling and are 
considered as one disability because the veteran incurred 
them as a prisoner of war (POW), he met the schedular 
requirements for a TDIU as of July 23, 2002.  As noted above, 
the requested examination and medical opinion as to whether 
the veteran is rendered unemployable solely as a result of 
his service-connected disabilities, either individually, or 
in concert, was never obtained.  Thus, there is no medical 
opinion to address whether a TDIU is warranted prior to 
October 7, 2004,  Accordingly, a VA examination to obtain the 
medical opinion needed to resolve the claim is warranted.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

The RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist, at an appropriate VA medical 
facility.  The veteran is hereby advised that a failure to 
report to any such scheduled examination, without good cause, 
shall result in denial of the claim for a TDIU prior to 
October 7, 2004 (which the Board construes, in this manner, 
as a claim for increase).  See 38 C.F.R. § 3.655(b) (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A;  38 C.F.R. § 
3.159(c).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claim on appeal has not been accomplished.

Additionally, the Board notes that the RO/AMC sent the 
veteran a notice letter in December 2004, after the rating 
decision on appeal, informing him that a claim for a TDIU 
requires evidence showing that his service-connected 
disabilities are sufficient, without regard to other factors, 
to prevent him from performing the mental and/or physical 
tasks required to get or keep substantially gainful 
employment.  However, the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
veteran's claim for a TDIU prior to October 7, 2004.  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Accordingly, to ensure that all due process requirements are 
met, the RO should also, though VCAA compliant notice, give 
the veteran another opportunity to identify and/or submit 
evidence pertinent to the claim for a TDIU prior to October 
7, 2004.  The RO's notice letter to the veteran should invite 
him to submit evidence in his possession, and explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on the claim before the 
expiration of the one-year VCAA notice period).  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2006). 

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2006).  However, identification of 
specific action requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

As a final matter, the Board notes that, by filing a timely 
and valid NOD with the AMC's February 2005 rating decision 
later in that same month that the decision was issued, the 
veteran initiated appellate review of the claim for an 
effective date earlier than October 7, 2004 for the award of 
service connection for his heart disability.  The next step 
in the appellate process is for the RO to issue to the 
veteran an SOC summarizing the evidence relevant to this 
issue, the applicable legal authority, and the reasons for 
the RO's determination.  See 38 C.F.R. § 19.29 (2006); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).

Consequently, the claim for an effective date earlier than 
October 7, 2004 for the award of service connection for his 
heart disability must be remanded to the RO for the issuance 
of an SOC.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2006).

Although, without a perfected appeal, the claim for an 
effective date earlier than October 7, 2004 for the award of 
service connection for a heart disability is not properly 
before the Board, for the sake of efficiency, the RO's notice 
letter to the veteran should include reference to this claim, 
as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards to either or both 
claim(s) addressed above.  The letter 
should include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate each claim.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO should request 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent either or 
both claim(s) discussed above that is not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his  
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

3.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, the RO should 
arrange for the veteran to undergo VA 
examination, by a psychiatrist, at an 
appropriate VA facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, to include psychological 
testing, should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Based on the examination and a review of 
the record, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or more  probability) that his 
service-connected generalized anxiety 
disorder, either alone or in concert with 
his service-connected residuals of a 
duodenal bulb deformity, rendered him 
unable to obtain or retain substantially 
gainful employment prior to October 7, 
2004.  If so, the examiner should provide 
the an approximate date as to when these 
disabilities rendered the veteran 
unemployable.

In rendering the above-requested opinion, 
the examiner should indicate whether it 
is possible to distinguish the symptoms 
and effects of the nonservice-connected 
dementia and cognitive deficits from the 
service-connected anxiety disorder.  The 
examiner should also comment upon the 
opinions rendered in January and December 
2003 VA examination reports, as well as 
the October 2004 opinion from the VA 
nurse practitioner.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date and 
time of the examination sent to him by 
the pertinent VA medical facility.

5.  The RO should issue to the veteran 
and his representative an SOC addressing 
the claim for an effective date earlier 
than October 7, 2004 for the award of 
service connection for first degree AV 
block, right bundle branch black and left 
anterior hemiblock (heart disability).  
Along with the SOC, the RO must furnish 
to the veteran and his representative a 
VA Form 9 (Appeal to Board of Veterans' 
Appeals), and afford them the applicable 
time period for perfecting an appeal as 
to the pertinent issues.  

The veteran and his representative are 
hereby reminded that appellate 
consideration of the claim for an 
effective date earlier than October 7, 
2004 for the award of service connection 
for first degree AV block, right bundle 
branch black and left anterior hemiblock 
(heart disability) may be obtained only 
if a timely appeal is perfected.

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a TDIU 
prior to October 7, 2004.  If the veteran 
fails to report to the requested 
examination, the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  

7.  If the claim for a TDIU prior to 
October 7, 2004 remains denied, the RO 
must furnish to the veteran and his 
representative, if any, an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

8.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



